Citation Nr: 0926695	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-25 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for multiple sclerosis.



REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 2004 to July 2004.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2005 
rating decision of the Montgomery, Alabama Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2009, 
the Board sought an advisory medical opinion from the 
Veterans Health Administration (VHA).


FINDING OF FACT

It is reasonably shown that the Veteran's multiple sclerosis 
had its onset in service.  


CONCLUSION OF LAW

Service connection for multiple sclerosis is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Inasmuch as this decision grants the appellant's claim, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.  Accordingly, the Board will address the merits of 
the claim.


B.	Factual Background

The Veteran's service treatment records (STRs) show that in 
her November 2003 report of medical history, she reported a 
recent 5 pound weight loss.  On November 2003 service 
enlistment physical examination, clinical evaluations, 
including neurologic, were normal.  In February 2004, one 
week after her entrance into service, she complained of pain 
and numbness in both her feet for 3 days after marching 
exercises.  There was no swelling, tenderness, loss of 
strength or sensation, and her gait was normal.  Rule out pes 
planus was assessed.  In April 2004, after continued 
complaints relating to her lower extremities, she was given 
diagnoses of shin splints, chronic flat feet, and left thigh 
muscle strain.  On April 27, 2004, she was seen by the 
neurology division following a 2-3 month history of worsening 
weakness in her lower extremities, with her left side worse 
than her right.  It was noted that she suffered from 
intermittent counterclockwise vertigo with exertion and 
persistent non-radiating low back pain.  The Veteran stated 
she did not have these symptoms prior to boot camp, and was 
able to run and exert herself without any difficulties.  She 
denied any known significant trauma or infections.  In May 
2004, she reported feeling less unsteady and stated that she 
felt her problems may be related to not wearing eyeglasses, 
as she used to wear them, and milder versions of the 
headaches that she used to have prior to wearing eyeglasses 
were returning.  

On May 25, 2004, MRI of the brain, multiple white matter 
lesions most likely representative of multiple sclerosis were 
found.  In June 2004, probable multiple sclerosis was 
diagnosed.  It was noted that the Veteran was to see another 
physician for a probable medical board evaluation, and that 
although the condition existed prior to enlistment, it was 
not diagnosed until, and because of problems with, her 
military training.  A subsequent June 2004 note stated that 
the Veteran had been asking questions regarding a possible 
medical board evaluation versus entry level medical 
separation.  Her neurologist responded that he did not think 
a medical board was indicated as "[the Veteran] had this 
prior to coming in and currently [was] back to baseline 
(i.e., no disability)."  On June 7, 2004, Entry Level 
Medical Separation, it was noted that the Veteran was being 
separated from service due to multiple sclerosis as it 
existed prior to enlistment.  
February 2005 to March 2006 private treatment records from 
Dr. B.C.W. show that multiple sclerosis was diagnosed 
definitively in September 2005 after the Veteran had a second 
exacerbation of left leg weakness.  It was noted that 
according to the guidelines, a positive MRI scan with two 
clinical attacks met the definition of multiple sclerosis.  

In response to the Board's request for a specialist's medical 
advisory opinion in this matter, a VA Acting Chief of 
Neurology opined in April 2009 that as there is no indication 
that the Veteran had neurological symptoms prior to her 
acceptance into service, it "is reasonable to conclude that 
the clinical entity of multiple sclerosis did not manifest 
until she was active duty."  The VHA specialist explained 
that "technically speaking," it was more likely than not 
that MRI evidence of multiple sclerosis was developing long 
before the Veteran's service; however, the diagnosis of 
multiple sclerosis is not based on MRI findings alone.  
Clinical symptoms must also be present.  Therefore, "[o]ne 
does not diagnose the onset of [multiple sclerosis] based on 
the likelihood that there would have been MRI abnormalities 
prior to the clinical symptoms."  Instead, a diagnosis is 
established based on clinical symptoms with supportive MRI 
findings.  In this case, the Veteran's initial clinical 
symptoms did not manifest until she was in service.

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

For certain chronic diseases (including multiple sclerosis), 
service connection may be established on a presumptive basis 
if they are manifested to a compensable degree in a specified 
period of time postservice (seven years for multiple 
sclerosis). 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A pre-existing injury or disease is considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under section 1111 
requires the government to show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service."  The Federal Circuit noted that 
lack of aggravation could be shown by establishing there was 
no increase in disability or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-1097 
(Fed. Cir. 2004).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Multiple sclerosis was not noted when the Veteran was 
examined for service entrance.  Consequently, she is entitled 
to the legal presumptions afforded by 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304.  The Veteran's STRs suggest that her 
multiple sclerosis preexisted her active duty service.  
Notably, on June 2004 Entry Level Medical Separation, it was 
noted that she was being separated from service due to 
multiple sclerosis as it existed prior to enlistment.  The 
record is silent as to complaints of neurological symptoms or 
a diagnosis of multiple sclerosis prior to the Veteran's 
service.  To resolve the matter of whether multiple sclerosis 
existed prior to her acceptance and enrollment into service, 
the Board sought a VHA advisory medical opinion.  In April 
2009, the VHA specialist opined that in the absence of 
(medical) evidence showing that the Veteran suffered from 
neurological symptoms prior to her service, it was reasonable 
to conclude that the clinical entity of multiple sclerosis 
did not manifest until she was in service.  Based on the 
foregoing, the record does not clearly and unmistakably 
establish that she had multiple sclerosis prior to her active 
service.  

Multiple sclerosis was diagnosed definitively in September 
2005 (postservice).  However, as noted above, STRs show that 
the Veteran first complained of neurological symptoms in 
service, and that multiple sclerosis was suspected.  The 
April 2009 VHA specialist also opined that the Veteran's 
initial clinical symptoms of multiple sclerosis manifested in 
service.  This opinion was based on a thorough review of the 
claims file, and was accompanied by an explanation of the 
rationale for the opinion.  Consequently, the Board finds the 
opinion of the VA expert highly probative evidence in the 
matter at hand.  As it supports the Veteran's claim, the 
Board finds it persuasive.  Accordingly, the Board concludes 
that service connection for multiple sclerosis is warranted. 





ORDER

Service connection for multiple sclerosis is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


